Exhibit 10.27

 



$445,000 PROMISSORY NOTE

 

FOR VALUE RECEIVED, Players Network, a Nevada corporation (the "Borrower") with
at least 76,997,181 common shares issued and outstanding, promises to pay to JMJ
Financial or its Assignees (the "Lender") the Principal Sum along with the
Interest Rate and any other fees according to the terms herein. This Note will
become effective only upon execution by both parties and delivery of the first
payment of Consideration by the Lender (the "Effective Date").

 

The Principal Sum is $445,000 (four hundred forty five thousand) plus accrued
and unpaid interest and any other fees. The Consideration is $400,000 (four
hundred thousand) payable by wire (there exists a $45,000 original issue
discount (the "OID")). The Lender shall pay $55,000 of Consideration upon
closing of this Note. The Lender may pay additional Consideration to the
Borrower in such amounts and at such dates as Lender may choose in its sole
discretion. THE PRINCIPAL SUM DUE TO LENDER SHALL BE PRORATED BASED ON THE
CONSIDERATION ACTUALLY PAID BY LENDER (PLUS A 10% ORIGINAL ISSUE DISCOUNT THAT
IS PRORATED BASED ON THE CONSIDERATION ACTUALLY PAID BY THE LENDER AS WELL AS
ANY OTHER INTEREST OR FEES) SUCH THAT THE BORROWER IS ONLY REQUIRED TO REPAY THE
AMOUNT FUNDED AND THE BORROWER IS NOT REQUIRED TO REPAY ANY UNFUNDED PORTION OF
THIS NOTE. The Maturity Date is one year from the Effective Date of each payment
(the "Maturity Date") and is the date upon which the Principal Sum of this Note,
as well as any unpaid interest and other fees, shall be due and payable. The
Conversion Price is 65% of the lowest trade price in the 25 trading days
previous to the conversion (In the case that conversion shares are not
deliverable by DWAC an additional 10% discount will apply; and if the shares are
ineligible for deposit into the DTC system and only eligible for Xclearing
deposit an additional 5% discount shall apply; in the case of both an additional
cumulative 15% discount shall apply). Unless otherwise agreed in writing by both
parties, at no time will the Lender convert any amount of the Note into common
stock that would result in the Lender owning more than 4.99% of the common stock
outstanding.

 

1. ZERO Percent Interest for the First Three Months. The Borrower may repay this
Note at any time on or before 90 days from the Effective Date, after which the
Borrower may not make further payments on this Note prior to the Maturity Date
without written approval from Lender. If the Borrower repays the Note on or
before 90 days after the Effective Date, the Interest Rate shall be ZERO PERCENT
(0%). If Borrower does not repay the Note on or before 90 days from the
Effective Date, a one-time Interest charge of 12% shall be applied to the
Principal Sum. Any interest payable is in addition to the OID, and that OID (or
prorated OID, if applicable) remains payable regardless of time and manner of
payment by Borrower.

 

2. Conversion. The Lender has the right, at any time after the Effective Date,
at its election, to convert all or part of the outstanding and unpaid Principal
Sum and accrued interest (and any other fees) into shares of fully paid and
non-assessable shares of common stock of the Borrower as per this conversion
formula: Number of shares receivable upon conversion equals the dollar
conversion amount divided by the Conversion Price. Conversions may be delivered
to Borrower by method of Lender’s choice (including but not limited to email,
facsimile, mail, overnight courier, or personal delivery), and all conversions
shall be cashless and not require further payment from the Lender. If no
objection is delivered from Borrower to Lender regarding any variable or
calculation of the conversion notice within 24 hours of delivery of the
conversion notice, the Borrower shall have been thereafter deemed to have
irrevocably confirmed and irrevocably ratified such notice of conversion and
waived any objection thereto. The Borrower shall deliver the shares from any
conversion to Lender (in any name directed by Lender) within 3 (three) business
days of conversion notice delivery.

 

3. Conversion Delays. If Borrower fails to deliver shares in accordance with the
timeframe stated in Section 2, Lender, at any time prior to selling all of those
shares, may rescind any portion, in whole or in part, of that particular
conversion attributable to the unsold shares and have the rescinded conversion
amount returned to the Principal Sum with the rescinded conversion shares
returned to the Borrower (under Lender’s and Borrower’s expectations that any
returned conversion amounts will tack back to the original date of the Note). In
addition, for each conversion, in the event that shares are not delivered by the
fourth business day (inclusive of the day of conversion), a penalty of $2,000
per day will be assessed for each day after the third business day (inclusive of
the day of the conversion) until share delivery is made; and such penalty will
be added to the Principal Sum of the Note (under Lender’s and Borrower’s
expectations that any penalty amounts will tack back to the original date of the
Note).

 



4. Reservation of Shares. At all times during which this Note is convertible,
the Borrower will reserve from its authorized and unissued Common Stock to
provide for the issuance of Common Stock upon the full conversion of this Note.
The Borrower will at all times reserve at least 35,000,000 shares of Common
Stock for conversion.

 

5. This Section Intentionally Left Blank.

 

6. This Section Intentionally Left Blank.

 



1

 

 

7. Default. The following are events of default under this Note: (i) the
Borrower shall fail to pay any principal under the Note when due and payable (or
payable by conversion) thereunder; or (ii) the Borrower shall fail to pay any
interest or any other amount under the Note when due and payable (or payable by
conversion) thereunder; or (iii) a receiver, trustee or other similar official
shall be appointed over the Borrower or a material part of its assets and such
appointment shall remain uncontested for twenty (20) days or shall not be
dismissed or discharged within sixty (60) days; or (iv) the Borrower shall
become insolvent or generally fails to pay, or admits in writing its inability
to pay, its debts as they become due, subject to applicable grace periods, if
any; or (v) the Borrower shall make a general assignment for the benefit of
creditors; or (vi) the Borrower shall file a petition for relief under any
bankruptcy, insolvency or similar law (domestic or foreign); or (vii) an
involuntary proceeding shall be commenced or filed against the Borrower; or
(viii) the Borrower shall lose its status as “DTC Eligible” or the borrower’s
shareholders shall lose the ability to deposit (either electronically or by
physical certificates, or otherwise) shares into the DTC System; or (ix) the
Borrower shall become delinquent in its filing requirements as a fully-reporting
issuer registered with the SEC.

 

8. Remedies. In the event of any default, the outstanding principal amount of
this Note, plus accrued but unpaid interest, liquidated damages, fees and other
amounts owing in respect thereof through the date of acceleration, shall become,
at the Lender's election, immediately due and payable in cash at the Mandatory
Default Amount. The Mandatory Default Amount means the greater of (i) the
outstanding principal amount of this Note, plus all accrued and unpaid interest,
liquidated damages, fees and other amounts hereon, divided by the Conversion
Price on the date the Mandatory Default Amount is either demanded or paid in
full, whichever has a lower Conversion Price, multiplied by the VWAP on the date
the Mandatory Default Amount is either demanded or paid in full, whichever has a
higher VWAP, or (ii) 150% of the outstanding principal amount of this Note, plus
100% of accrued and unpaid interest, liquidated damages, fees and other amounts
hereon. Commencing five (5) days after the occurrence of any event of default
that results in the eventual acceleration of this Note, the interest rate on
this Note shall accrue at an interest rate equal to the lesser of 18% per annum
or the maximum rate permitted under applicable law. In connection with such
acceleration described herein, the Lender need not provide, and the Borrower
hereby waives, any presentment, demand, protest or other notice of any kind, and
the Lender may immediately and without expiration of any grace period enforce
any and all of its rights and remedies hereunder and all other remedies
available to it under applicable law. Such acceleration may be rescinded and
annulled by Lender at any time prior to payment hereunder and the Lender shall
have all rights as a holder of the note until such time, if any, as the Lender
receives full payment pursuant to this Section 8. No such rescission or
annulment shall affect any subsequent event of default or impair any right
consequent thereon. Nothing herein shall limit Lender's right to pursue any
other remedies available to it at law or in equity including, without
limitation, a decree of specific performance and/or injunctive relief with
respect to the Borrower’s failure to timely deliver certificates representing
shares of Common Stock upon conversion of the Note as required pursuant to the
terms hereof.

 

9. No Shorting. Lender agrees that so long as this Note from Borrower to Lender
remains outstanding, Lender will not enter into or effect “short sales” of the
Common Stock or hedging transaction which establishes a net short position with
respect to the Common Stock of Borrower. Borrower acknowledges and agrees that
upon delivery of a conversion notice by Lender, Lender immediately owns the
shares of Common Stock described in the conversion notice and any sale of those
shares issuable under such conversion notice would not be considered short
sales.

 

10. Assignability. The Borrower may not assign this Note. This Note will be
binding upon the Borrower and its successors and will inure to the benefit of
the Lender and its successors and assigns and may be assigned by the Lender to
anyone of its choosing without Borrower’s approval.

 

11. Governing Law. This Note will be governed by, and construed and enforced in
accordance with, the laws of the State of Florida, without regard to the
conflict of laws principles thereof. Any action brought by either party against
the other concerning the transactions contemplated by this Agreement shall be
brought only in the state courts of Florida or in the federal courts located in
Miami-Dade County, in the State of Florida. Both parties and the individuals
signing this Agreement agree to submit to the jurisdiction of such courts.

 

12. Delivery of Process by Lender to Borrower. In the event of any action or
proceeding by Lender against Borrower, and only by Lender against Borrower,
service of copies of summons and/or complaint and/or any other process which may
be served in any such action or proceeding may be made by Lender via U.S. Mail,
overnight delivery service such as FedEx or UPS, email, fax, or process server,
or by mailing or otherwise delivering a copy of such process to the Borrower at
its last known attorney as set forth in its most recent SEC filing.

 

13. Attorney Fees. In the event any attorney is employed by either party to this
Note with regard to any legal or equitable action, arbitration or other
proceeding brought by such party for the enforcement of this Note or because of
an alleged dispute, breach, default or misrepresentation in connection with any
of the provisions of this Note, the prevailing party in such proceeding will be
entitled to recover from the other party reasonable attorneys’ fees and other
costs and expenses incurred, in addition to any other relief to which the
prevailing party may be entitled.

 



2

 

 

14. Opinion of Counsel. In the event that an opinion of counsel is needed for
any matter related to this Note, Lender has the right to have any such opinion
provided by its counsel. Lender also has the right to have any such opinion
provided by Borrower's counsel.

 

15. Notices. Any notice required or permitted hereunder (including Conversion
Notices) must be in writing and either personally served, sent by facsimile or
email transmission, or sent by overnight courier. Notices will be deemed
effectively delivered at the time of transmission if by facsimile or email, and
if by overnight courier the business day after such notice is deposited with the
courier service for delivery.

 

Borrower:   Lender:       /s/ Mark Bradley   /s/ signature Mark Bradley   JMI
Financial Players Network   Its Principal Chief Executive Officer          
Date: 3/13/13   Date: 3/13/13

 

 



3

